Citation Nr: 0413725	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to 
November 1998, with additional service in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, denying the veteran's 
claims of entitlement to service connection for disorders of 
the left shoulder, left foot, and right knee as not well 
grounded.  Such claims were denied on the merits by further 
rating action of the RO in January 2003.  

For the reasons outlined below, that portion of the appeal 
relating to the veteran's entitlement to service connection 
for left foot and right knee disorders is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.


FINDING OF FACT

A chronic left shoulder disorder was demonstrated in service.


CONCLUSION OF LAW

A left shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

The record reflects that an enlistment medical examination 
conducted in October 1994 failed to note the existence of a 
left shoulder disorder.  As such, the veteran is entitled to 
a presumption of soundness at service entry with respect to 
his left shoulder. 38 U.S.C.A. § 1111.   Absent from the 
record is clear and unmistakable evidence that a left should 
disorder preexisted his entry onto active duty and, 
therefore, the presumption of soundness is not adequately 
rebutted in this instance.  Id.

Service medical records indicate that the veteran was 
initially treated for a left shoulder strain or separation in 
November 1996.  X-rays were normal.   In March 1997, clinical 
examination yielded a pertinent diagnosis of a possible 
rotator cuff tear of the left shoulder, with findings from 
magnetic resonance imaging in April 1997 suggesting an 
anterior labial tear, and a tear of the glenohumeral 
ligament.  Further treatment followed for left shoulder 
instability, leading to surgical intervention in January 1998 
for open Bankhart reconstruction of the left shoulder.  He 
was thereafter placed on limited duty  through August 1998 
while undergoing physical therapy; a physical therapist's 
recommendation in April 1998 was that no lifting in excess of 
15 pounds, push-ups or pull-ups be undertaken.  He was 
returned to full duty in August 1998 despite a deficit 
involving external rotation and muscle strength.  An October 
1998 separation examination revealed evidence of 
postoperative left shoulder scars due to in-service surgery.  
At that time, the veteran reported that he had not regained 
full range of motion of the left shoulder.  

Following his release from active duty the veteran entered 
into the reserve, and there is a notation in a December 2001 
annual certificate of physical condition, that his shoulder 
sprain had resolved and was not considered to be disabling.  

The RO in denying the veteran's claim most recently in 
January 2003 found that, although there was evidence of in-
service treatment of the left shoulder, there was no evidence 
of current disability.  In addition, the RO noted that a 
request for current medical evidence went unanswered, in an 
apparent reference to a VA medical examination scheduled to 
occur in July 1999, to which the veteran failed to report.  
However, this appeal is founded on an original claim for VA 
compensation, that by regulation must be evaluated on the 
basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2003).  Here, as the veteran correctly points out, his claim 
for service connection was submitted in June 1999 and those 
service medical records obtained in connection with such 
claim demonstrated evidence of residual disability of in-
service surgery for reconstruction of the left shoulder, 
manifested by scarring about the left shoulder as indicated 
on the separation medical examination in October 1998.  While 
further examination is needed to ascertain the full extent of 
the residual disability for purposes of rating the left 
shoulder disorder, a grant of service connection is 
nevertheless in order for residuals of in-service 
reconstructive left shoulder surgery.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  To that extent the benefit sought on 
appeal is granted.  


ORDER

Service connection for residuals of left shoulder 
reconstructive surgery is granted.  


REMAND

Further actions are needed by the RO with respect to the 
remaining issues on appeal.  Among the necessary actions is 
notice to the veteran pertaining to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), specifically that as to the division of 
responsibility between VA and the veteran with respect to the 
retrieval of Federal and/or non-Federal records.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the RO must address the question of whether the 
veteran has been prejudiced by VA's issuance of VCAA notice 
outside the chronological sequence set forth by applicable 
statute and regulation.  

As well, further efforts are needed to ascertain whether any 
additional reserve medical records are available as only a 
very few records relating to that period are now on file.  
Also, attempts to obtain any other available treatment 
records from the VA Medical Center in Newington, Connecticut, 
where the veteran indicates he was treated during 1999, and 
to afford him another opportunity to report for a VA medical 
examination, are likewise in order.  

Accordingly, to the extent indicated, this matter is REMANDED 
to the RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the RO must notify the veteran 
of what information and evidence are 
needed to substantiate his claims of 
entitlement to service connection for 
left foot and right knee disorders.  The 
veteran must be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  Finally, the RO 
must address the question of whether the 
veteran has been prejudiced by VA's 
issuance of this notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2.  The RO through contact with the 
National Personnel Records Center, the 
United States Marine Corps, or any other 
applicable source must attempt to obtain 
a complete set of all medical records 
compiled during the veteran's period of 
reserve service, beginning in late 
November 1998.  Efforts to obtain these 
Federal records must continue until they 
are obtained or the RO concludes that the 
records do not exist or that further 
efforts to obtain them would be futile.  
Once obtained such records must be made a 
part of the veteran's claims folder.  

3.  The RO must also obtain a statement 
from the VA Medical Center in Newington, 
Connecticut, as to whether or not the 
veteran received any medical treatment at 
that facility following his release from 
active duty in November 1998.  If any 
such treatment was received there, 
pertinent records must be obtained and 
associated with the veteran's claims 
folder.  

4.  The RO should attempt to afford the 
veteran another opportunity to undergo a 
VA medical examination in order to 
evaluate and nature and etiology of any 
existing left foot and/or right knee 
disorder.  The claims folder in its 
entirety must be made available to the 
examiner for review.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All pertinent 
diagnoses must then be set forth.  

The examiner is asked to respond to each 
of the following:  

(a)  Did either a left foot or 
right knee disorder 
unequivocally preexist the 
veteran's entrance onto active 
duty?  If so, did either 
disorder unequivocally increase 
in severity in service? 

(b)  If a left foot or right 
knee disorder was noted at the 
time of the service entry, is 
it at least as likely as not 
that either underwent an 
increase in severity, such as 
to constitute an aggravation of 
the preexisting entity?

(c)  If a left foot or right 
knee disorder did not preexist 
service, is it at least as 
likely as not that any left 
foot and/or right knee disorder 
originated during the veteran's 
period of military service or 
is otherwise related to any 
event thereof?  

Is arthritis of either the left 
foot or right knee shown to 
have been present during the 
one-year period immediately 
following the veteran's 
discharge from active duty in 
November 1998?  If so, how?   

In responding, use by the 
examiner of the "at least as 
likely as not" language is 
required.  

5.  Lastly, the RO must readjudicate the 
veteran's claims of entitlement to 
service connection for left foot and 
right knee disorders, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



